OPINION
ODOM, Judge.
These appeals are from convictions for the offense of unlawful sale of narcotics. (Cause numbers 45,438 and 45,439, for the sale of marihuana and Cause number 45,440 for the sale of heroin.) Punishment was assessed at 12 years in each case.
Pursuant to Article 40.09, Section 9, Vernon’s Ann.C.C.P., counsel for appellant filed an appellate brief herein. He states that he has made a diligent and thorough examination of the record in the case and the law applicable thereto and has concluded that the appeal is frivolous and wholly without merit.
Counsel followed the rule laid down in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and quoted in Gainous v. State, Tex.Cr.App., 436 S.W.2d 137, by referring to anything in the record that in his opinion might arguably support the appeal. A copy of the appellate brief was served on appellant and he signed an affidavit acknowledging that he received such copy prior to the filing of the same in the trial court.
The record before us has been examined and it reflects that all procedural and constitutional requirements were fully complied with. We agree that this appeal is frivolous. See, e. g. Knoxson v. State, Tex.Cr.App., 471 S.W.2d 824; Smith v. State, Tex.Cr.App., 470 S.W.2d 649; Roberson v. State, Tex.Cr.App., 468 S.W.2d 447.
The grounds of error submitted by counsel (no pro se brief has been filed) as those that may be arguable have been examined and we find them to be without merit. A discussion of the contentions would add nothing to the jurisprudence of this state.
Finding no reversible error, the judgments are affirmed.